Case: 19-60849     Document: 00515598043         Page: 1     Date Filed: 10/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 12, 2020
                                  No. 19-60849                           Lyle W. Cayce
                                                                              Clerk

   Blaine McGill,

                                                           Plaintiff—Appellant,

                                       versus

   BP Exploration & Production, Incorporated; BP
   America Production Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:18-CV-159


   Before King, Stewart, and Southwick, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Blaine McGill brought suit against Defendants-
   Appellees BP Exploration & Production, Inc. and BP America Production
   Company (“BP”) in this case involving the Deepwater Horizon oil spill. The




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60849     Document: 00515598043           Page: 2   Date Filed: 10/12/2020




                                    No. 19-60849


   district court granted summary judgment in favor of BP. For the following
   reasons, we AFFIRM.
                       I. Facts & Procedural History
          After the Deepwater Horizon oil spill in 2010, BP created a program to
   clean up the Gulf of Mexico. This program involved deploying workers in
   boats to use dispersants to break up the spilled oil. McGill was a clean-up
   worker who alleges he was exposed to oil, dispersants, and decontaminants
   while working from May 12, 2010 to July 30, 2010. BP and McGill later
   entered into a settlement entitled the Medical Settlement Agreement
   (“MSA”), which compensates those affected by the spill and clean-up
   efforts. The MSA provides a “Back-End Litigation Option” (“BELO”) for
   those alleging “Later–Manifested Physical Conditions” (“LMPCs”)
   resulting from their exposure to oil, dispersants, and other substances
   associated with the spill. On January 4, 2018, McGill filed a BELO lawsuit in
   the Eastern District of Louisiana alleging serious LMPCs caused by exposure
   to oil, Corexit EC9500A and Corexit EC9527A dispersants, and other
   harmful chemicals. McGill states that he is completely disabled. This suit was
   later transferred to the Southern District of Mississippi. On April 23, 2018,
   the district court dismissed McGill’s claims related to some of his alleged
   conditions but allowed him to proceed on his claims for seven LMPCs:
   pneumonia, rhabdomyolysis, chronic obstructive pulmonary disease
   exacerbation, synobronchial syndrome, acute respiratory failure, status
   asthmaticus, and folliculitis. McGill designated Dr. Steven Stogner, a
   pulmonologist, as an expert in his case.
          On August 1, 2019, BP moved to exclude Dr. Stogner’s opinion. The
   same day, BP also moved for summary judgment. The district court granted
   both motions. The district court excluded the opinion of Dr. Stogner, the
   only expert who spoke to causation, under Daubert v. Merrell Dow




                                         2
Case: 19-60849      Document: 00515598043          Page: 3    Date Filed: 10/12/2020




                                    No. 19-60849


   Pharmaceuticals, Inc., 509 U.S. 579, 592–93 (1993). The district court noted
   that, per the MSA, the parties were permitted to litigate whether the LMPCs
   were legally caused by this exposure. The court recognized that both the
   parties agreed that the MSA was governed by general maritime law. The
   court also agreed with BP that toxic tort law applied to McGill’s cause of
   action as well. The district court concluded that without admissible expert
   testimony regarding causation, McGill could not establish that his exposure
   caused his injuries, and thus BP was entitled to summary judgment. McGill
   now appeals, arguing that (1) the district court erroneously excluded Dr.
   Stogner’s expert opinion, and (2) the district court erred in applying a toxic
   tort causation standard and in granting summary judgment because McGill
   failed to meet that standard.
                             II. Standard of Review
          “Whether an individual is qualified to testify as an expert is a question
   of law.” Williams v. Manitowoc Cranes, L.L.C., 898 F.3d 607, 614–15 (5th Cir.
   2018) (quoting Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009)). We review
   the district court’s admission or exclusion of proffered expert testimony for
   abuse of discretion. Id. The district court has broad discretion in determining
   whether to admit expert testimony, and thus on appeal we will sustain the
   ruling unless it is “manifestly erroneous.” Id. (quoting Guy v. Crown Equip.
   Corp., 394 F.3d 320, 325 (5th Cir. 2004)). “Manifest error is one that is plain
   and indisputable, and that amounts to a complete disregard of the controlling
   law.” Id. (quoting Guy, 394 F.3d at 325).
          We review a grant or denial of summary judgment de novo, using the
   same standard used by the district court. See Rogers v. Bromac Title Servs.,
   L.L.C., 755 F.3d 347, 350 (5th Cir. 2014). Summary judgment is appropriate
   if the movant demonstrates that there is no genuine issue of material fact and
   that the moving party is entitled to judgment as a matter of law. See FED. R.




                                          3
Case: 19-60849      Document: 00515598043           Page: 4     Date Filed: 10/12/2020




                                     No. 19-60849


   CIV. P. 56(a). “Unsubstantiated assertions, improbable inferences, and
   unsupported speculation are not sufficient to defeat a motion for summary
   judgment.” See Brown v. City of Houston, 337 F.3d 539, 541 (5th Cir. 2003).
                                    III. Discussion
          McGill first argues that the district court improperly excluded the
   expert opinion of Dr. Stogner. He contests the district court’s determination
   that Dr. Stogner lacked critical knowledge regarding the level of oil or Corexit
   harmful to humans and the extent of McGill’s exposure. He further objects
   to the district court’s determination that Dr. Stogner assumed McGill’s
   illnesses were caused by exposure because of the proximity in time between
   his injuries and the exposure. He maintains that Dr. Stogner’s methodology
   is sound and that his conclusions are based on sufficient evidence. We agree
   with the district court’s conclusion that Dr. Stogner’s opinion is unreliable
   and inadmissible.
          For an expert to testify in the form of an opinion, the testimony must
   be based on “sufficient facts or data” and must be the product of “reliable
   principles and methods.” FED. R. EVID. 702(b)–(c). The expert must also
   have “reliably applied the principles and methods to the facts of the case.”
   FED. R. EVID. 702(d). The district court is charged with making “a
   preliminary assessment of whether the reasoning or methodology underlying
   the testimony is scientifically valid and of whether that reasoning or
   methodology properly can be applied to the facts in issue.” Daubert, 509 U.S.
   at 592–93. For testimony to be reliable, it must be based on “scientific . . .
   knowledge,” grounded in scientific methods, and not mere speculation or
   subjective belief. Id. at 590; see also Moore v. Ashland Chem. Inc., 151 F.3d 269,
   276 (5th Cir. 1998) (“[T]he party seeking to have the district court admit
   expert testimony must demonstrate that the expert’s findings and




                                           4
Case: 19-60849       Document: 00515598043             Page: 5      Date Filed: 10/12/2020




                                        No. 19-60849


   conclusions are based on the scientific method, and, therefore, are
   reliable.”).
          Here, Dr. Stogner’s opinion is not based on sufficient facts, nor is it
   the product of a reliable methodology. Although some of the studies Dr.
   Stogner relied on are consistent with the notion that Corexit and crude oil
   could cause respiratory harm, all have defects in their applicability. None
   support the conclusion that Corexit or crude oil cause the illnesses that
   McGill suffers from, and none provide conclusive findings on what exposure
   level of Corexit is hazardous to humans. 1 Some of the studies are irrelevant,
   such as a study pertaining to individuals who were exposed to gases and
   fumes during the World Trade Center collapse.
          Dr. Stogner’s conclusions do not appear to be the product of reliable
   principles, and there is a notable analytical gap between the facts he relies on
   and the conclusions he reaches. Dr. Stogner’s deposition fails to address
   other potential causes of McGill’s illness and the method by which he rules
   them out. Dr. Stogner fails to analyze the conditions of exposure McGill may
   have experienced. Per the MSA, the level and duration of exposure may be
   litigated. Dr. Stogner was unable to answer questions regarding how much
   time McGill spent scooping up oil, how, where, or in what quantity Corexit
   was used, how exposure levels would change once substances were diluted in
   seawater, or how McGill’s protective equipment would affect exposure.
          McGill argues that a more detailed analysis of his exposure is
   unnecessary, and cites two Fifth Circuit toxic tort cases in support of his
   position: Curtis v. M&S Petroleum, Inc., 174 F.3d 661 (5th Cir. 1999), and



          1
             Dr. Stogner relied on two studies showing that oil and Corexit caused damage
   when applied to cells, but those studies did not address what level of exposure would be
   unsafe for humans or what specific illnesses that exposure may cause.




                                              5
Case: 19-60849      Document: 00515598043           Page: 6     Date Filed: 10/12/2020




                                     No. 19-60849


   Clark v. Kellogg Brown & Root, L.L.C., 414 Fed. App’x 623 (5th Cir. 2011)
   (unpublished). In both cases, the proffered experts used considerably
   stronger causation evidence and more rigorous analytical methods. While the
   experts were not required to determine the precise level of exposure in either
   case, both experts engaged in analysis of the plaintiff’s workspace to
   determine a probable exposure level. In the present case, the record is void
   of any showing that Dr. Stogner analyzed McGill’s probable exposure level.
          We have upheld the exclusion of expert testimony in several cases that
   are more factually similar to McGill’s than to Curtis or Clark. For example,
   in Allen v. Pennsylvania Engineering Corp., we affirmed the exclusion of expert
   testimony on causation because of its unreliability, its lack of evidence of a
   link between the chemical and the precise illness, and because there was no
   evidence of the level of exposure. 102 F.3d 194, 195 (5th Cir. 1996). Later, in
   Moore v. Ashland Chemical Inc., we upheld the exclusion of an expert who
   based his causation opinion on an MSDS sheet showing that exposure can
   injure the lungs, a temporal connection, and a “speculative” study. 151 F.3d
   at 271–72, 277–278. In Knight v. Kirby Inland Marine Inc., we affirmed the
   exclusion of a highly qualified expert who relied on over fifty studies for his
   conclusion that benzene caused the plaintiffs’ cancers, which were all
   excluded by the district court for reasons such as failing to isolate benzene as
   a cause of cancer and statistically insignificant results. 482 F.3d 347, 350 (5th
   Cir. 2007). Given the district court’s legitimate concerns regarding Dr.
   Stogner’s research and methodology, we hold that the court did not abuse its
   discretion in excluding his opinion.
          Finally, McGill argues that the district court improperly applied a
   toxic tort standard in granting summary judgment, which requires “scientific
   knowledge of the harmful level of exposure to a chemical, plus knowledge
   that the plaintiff was exposed to such quantities[.]” Allen v. Pa. Eng’g Corp.,
102 F.3d at 199. He argues that because the MSA is governed by general



                                           6
Case: 19-60849        Document: 00515598043              Page: 7      Date Filed: 10/12/2020




                                         No. 19-60849


   maritime law, we should apply a different causation standard. We hold that
   the district court’s grant of summary judgment was proper because McGill
   has failed to offer the evidence necessary to prove legal causation per the
   MSA under any plausible causation standard. 2 He does not put forward any
   non-speculative evidence that Corexit and oil exposure cause the types of
   illnesses he suffers from. Since there is no genuine question of material fact
   and BP is entitled to judgment as a matter of law, the district court did not
   err in granting summary judgment. See Brown, 337 F.3d at 540–541.
                                        IV. Conclusion
           For the foregoing reasons, we AFFIRM the district court’s summary
   judgment in favor of BP.




           2
              We do not decide whether the toxic tort standard or another causation standard
   applies to BELO litigation because such a determination is unnecessary in light of McGill’s
   inability to meet any plausible causation standard.




                                               7